Citation Nr: 1431818	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  10-05 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for tinnitus, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from March 1965 to February 1968.  He died December [redacted], 2007.  The appellant in this case is the Veteran's surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for tinnitus on an accrued benefits basis among other claims.  The appellant timely appealed the above issue.  

The appellant did not file a request for substitution within one year of the Veteran's death; accordingly, the Board will address this case as an accrued benefits claim rather than a claim of service connection with a substituted claimant.


FINDING OF FACT

Tinnitus did not have its clinical onset in service and is not otherwise related to active duty.  


CONCLUSION OF LAW

The criteria establishing service connection for tinnitus, for accrued benefits purposes, have not been met.  38 U.S.C.A. §§ 5101, 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.1000 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, the appellant was sent a letter in July 2008 that provided information as to what evidence was required to substantiate her claim for accrued benefits and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran/appellant in the development of the claim.  This duty includes assisting him/her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment.  Moreover, the appellant's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the appellant's claim.  

Particularly, while the Veteran's VA medical records from November 2007 note that the Veteran's last audiological examination was in 1990, and a post-death VA addendum opinion notes reviewing November 1994 and February 1995 audiological examinations (neither of which are in the file), the most recent VA examiner-who is a Chief of Audiology at VA-noted in her June 2013 addendum opinion that "[t]here are no post service hearing tests or VA exam[inations] for hearing evaluations in [the claims file] or VA medical records."

On the basis of that examiner's statements that there are no other audiological examinations or post-service treatment records, other than what is already in the claims file, the Board finds that a remand is not necessary because there does not appear to be any outstanding VA medical records that were in VA's constructive possession prior to the Veteran's death.  The Board notes that there is no evidence of record to demonstrate that any potentially noted 1990, 1994 or 1995 audiological examinations were performed by VA.  There do not appear to be any records outstanding at the present time.  Accordingly, the Board finds that a remand is not necessary at this time.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Accrued benefits are "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ."  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. 3.1000(a) (2013).  An "[a]pplication for accrued benefits must be filed within one year after the date of death."  38 C.F.R. § 3.1000(c) (2013).  By statute, the appellant takes the Veteran's claims as they stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).  

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the Federal Circuit concluded that, "for a surviving spouse to be entitled to accrued benefits, the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  See also 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).   

Generally, only evidence contained in the claims file at the time of the Veteran's death will be considered when reviewing a claim for accrued benefits.  This includes service department and VA medical records, which are considered to be constructively in the claims file at the date of death, even though they may not physically be in the file until after that date.  38 C.F.R. § 3.1000(d)(4).  Thus, after the Veteran's death the appellant cannot furnish, and VA cannot develop, additional evidence that might better substantiate the claim of entitlement to accrued benefits.

Thus, for a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits; (ii) the Veteran had a claim pending at the time of his death; (iii) the Veteran would have prevailed on the claim if he had not died; and, (iv) the claim for accrued benefits was filed within one year of the Veteran's death.  38 U.S.C.A. §§ 5101(a), 5121 (West 2002); 38 C.F.R. § 3.1000 (2013).

With regards to the above, the Board notes that the appellant is the Veteran's surviving spouse and therefore has standing to file an accrued benefits claim.  Additionally, the Board notes that the Veteran's tinnitus claim was pending at the time of his death; likewise, the appellant filed her claim for Dependency and Indemnity Compensation (DIC) benefits, which functions as an accrued benefits claim, in January 2008, which is well within the one year period following the Veteran's death in December 2007.  

Accordingly, the only issue that needs to be addressed at this time is whether the Veteran would have prevailed on his claim at the time of death.  The Board finds that he would not have.  The reasoning is as follows.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

However, 38 C.F.R. § 3.303(b) only applies to the list of chronic diseases/disabilities recognized by VA as being chronic and those chronic diseases/disabilities are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

VA treatment records dated from April 2007 through November 2007 include a November 2007 entry in which the Veteran reported that he had constant bilateral tinnitus and that his last audiological examination was in 1990, when he had increased hearing loss though he did not need hearing aids at that time.  The assessments included tinnitus.  No date of onset was noted.  

The Veteran filed his claim for service connection on November 13, 2007.  On that application for VA benefits, the Veteran noted that he had "ringing in ears" but did not give any dates of onset or treatment.  He also filed a claim of service connection for right knee disability and indicated that its date of onset was 1965, during jump school.  

The appellant filed her claim for Dependency and Indemnity Compensation (DIC) benefits in January 2008, at which time VA was informed of the Veteran's death and was provided his death certificate, which did not mention tinnitus.

The Veteran's enlistment examination in March 1965 did not demonstrate any tinnitus at that time; in his report of medical history, the Veteran denied any ear trouble on enlistment.  Likewise, the Veteran's ears were normal in his February 1968 separation examination.  He denied any ear trouble at that time as well.  The Board has reviewed the intervening service treatment records.  Those records are void of any complaints, treatment or diagnosis for tinnitus or any ringing of the ears.  

The Veteran's Form DD-214 reflects that he received the Combat Infantryman Badge for his combat service in the Republic of Vietnam.

Based on the above evidence of record at the time of the Veteran's death, the Board must deny service connection for tinnitus for accrued benefits purposes.  The Veteran had tinnitus (as shown by the November 2007 VA treatment records) and acoustic trauma as a result of his combat service in the Republic of Vietnam during his military service, at the time of his death.  Therefore, the first two elements of service connection were met at the time of his death.  

However, there is no evidence that the Veteran had tinnitus that began in or was related to military service; the Veteran's service treatment records are void of any notation of tinnitus or ringing in the ears during or at separation from military service.  The first and only notation of any tinnitus was in November 2007, many years after discharge from service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim, which weighs against the claim).  The Veteran did not claim that tinnitus had its onset in service (as he did when filing his claim of service connection for knee disability at the same time).  It is not clear whether the Veteran was claiming tinnitus was due to acoustic trauma in service or how it was related to active duty.  

The Board notes that two after-death VA addendum opinions were obtained in November 2009 and June 2013.  These opinions do not provide a basis for granting service connection for tinnitus.  In the November 2009 opinion, the VA examiner noted that he reviewed the claims file and November 1994 and February 1995 audiological examinations-neither of which are of record, and neither of which appear to be VA audiological examinations-both of which revealed that tinnitus was not reported or found at the time of those examinations.  The examiner concluded that based on claims file review and the fact that the Veteran worked as a maintenance man for many years prior to his death, he could not resolve the etiological issue without resorting to mere speculation.  

Likewise, the June 2013 examiner-the Chief of Audiology at Phoenix VA Medical Center-noted that she reviewed the claims file, including the Veteran's 1965 enlistment and 1968 separation examinations, noted above, which indicated hearing within normal limits bilaterally.  She further noted that the service medical records did not have any notations of tinnitus.  The first notation of any tinnitus was in the 2007 VA treatment records.  She also noted that there was no documentation of the Veteran's pre- or post-military noise exposure history other than that which is mentioned in the 2009 VA addendum opinion, as a maintenance worker.  "There are no post-service hearing tests or VA exams for hearing evaluations in [the claims file] or VA medical records."  She concluded that

[a]lthough noise exposure during military service is conceded, the Veteran's history of noise exposure before and after military service is not documented nor are there any post-service hearing evaluations to determine hearing levels; therefore, it is not possible to determine the etiology of tinnitus without resort to mere speculation.  

Based on the above opinions as well as review of the entire claims file, the Board finds no basis to grant service connection, other than by speculation.  The examiners both noted that the Veteran's medical history of noise exposure was incomplete, and there is a distinct lack of information regarding onset of symptomatology either during or after military service.  There is evidence of acoustic trauma in service and tinnitus is identified many years post service.  What is lacking is any non-speculative basis to link the two.  

In light of the above evidence, service connection for tinnitus for accrued benefits purposes is not established.  See 38 C.F.R. §§ 3.102, 3.303, 3.1000.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for tinnitus, for accrued benefits purposes, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


